Macfarlane, J.
— In concurring in the foregoing opinion of Judge Brace, I do not wish to be understood as holding, nor do I think the opinion holds, any view contrary to what I conceive to be the settled doctrine in this state: First. That running an engine within an incorporated town or city at a rate of speed prohibited by a valid ordinance is of itself negligence, and if one is injured on a public crossing, by an engine being run in violation of such ordinance, the corporation is prima facie liable for all damage resulting therefrom.
Second. That a traveler has the right to assume, not being advised to the contrary, that a railroad company is obeying the law, and an attempt to cross a *240track in a city in front of an approaching engine running in violation of such an ordinance, if, by the exercise of due care, such crossing could have been safely made, but for the excessive rate of speed, will not be such negligence as will bar a recovery, though the engine could not have been stopped or checked in time to have avoided the collision after the danger became apparent.